Matter of Horvath Communications, Inc. v Town of Lockport Zoning Bd. of Appeals (2020 NY Slip Op 03343)





Matter of Horvath Communications, Inc. v Town of Lockport Zoning Bd. of Appeals


2020 NY Slip Op 03343


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., TROUTMAN, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


554 CA 19-01053

[*1]IN THE MATTER OF HORVATH COMMUNICATIONS, INC., HORVATH TOWERS, LLC, AND ATLANTIC MOBILE SYSTEMS OF ALLENTOWN, INC., DOING BUSINESS AS VERIZON WIRELESS, PETITIONERS-RESPONDENTS, 
vTOWN OF LOCKPORT ZONING BOARD OF APPEALS, TOWN OF LOCKPORT PLANNING BOARD, AND BRIEN BELSON, AS TOWN OF LOCKPORT SENIOR BUILDING INSPECTOR, RESPONDENTS. DAVID MAROTTA AND GLEN MILLER, INTERVENORS- APPELLANTS. 


LIPPES & LIPPES, BUFFALO (RICHARD J. LIPPES OF COUNSEL), FOR INTERVENORS-APPELLANTS.
THE MURRAY LAW FIRM PLLC, CLIFTON PARK (JACQUELINE PHILLIPS MURRAY OF COUNSEL), FOR PETITIONERS-RESPONDENTS. 

	Appeal from a judgment (denominated order) of the Supreme Court, Niagara County (Daniel Furlong, J.), entered October 31, 2018 in a proceeding pursuant to CPLR article 78. The judgment granted the petition in part. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court